Citation Nr: 0631790	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-04 774	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida, which denied the veteran's claim 
seeking entitlement to service connection for lumbar strain.

In April 2005, the veteran testified at a hearing before a 
Decision Review Officer at the RO (DRO hearing); a copy of 
the transcript is associated with the record.


FINDINGS OF FACT

The most probative medical evidence fails to link current 
back disability with service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 101(16)(24), 1101, 1112, 1113, 
1131, 1137, 1153 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, June 2001, June 2003, and October 2005 letters 
satisfied the four elements delineated in Pelegrini.  	 

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with this 
notice until May 2006, after the initial unfavorable AOJ 
decision.  However, in light of the Board's determination 
that the criteria for service connection has not been met, 
no effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess/Hartman.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of the notification, 
nor has any been shown.  The Board finds that the purpose 
behind the notice requirements has been satisfied because 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service morning reports, VA medical records and examination 
reports, non-VA medical records and a private physician's 
opinion, the veteran's DRO hearing transcript and lay 
statements have been associated with the record.  The Board 
notes that the RO made several attempts to locate the 
veteran's service medical records, including submitting the 
veteran's completed form 13075, Questionnaire About Military 
Service, to the National Archives and Records 
Administration.  The reply to these requests was that the 
records are fire related and there were no service medical 
records or Surgeon General Office records available; 
however, all applicable morning reports were supplied.  The 
claims file contains the record of the profile the veteran 
was placed on while in service, which the veteran had in his 
possession and submitted to VA.  The Board observes that, 
where records are unavailable, "VA has no duty to seek to 
obtain that which does not exist."  Counts v. Brown, 6 Vet. 
App. 473, 477 (1994).  VA has obtained, or made reasonable 
efforts to obtain, all evidence which might be relevant to 
the appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Analysis

The veteran contends that his current back disorder is due 
to service.  In testimony at his DRO hearing, the veteran 
asserted that his back disorder is the result of an incident 
that happened during active duty when he was handling a 
warhead which slipped from his hands and he strained his 
back when he stopped it from hitting the ground.

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  In order to prevail on a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Service connection may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  
Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

The available service records reflect the veteran was given 
a January 1956 profile which listed low back strain as his 
condition and instructed that he should do no heavy lifting, 
excess standing or strenuous physical training.  The profile 
categorized the veteran's condition as permanent.  There is 
no evidence of treatment, manifestation, or diagnosis of a 
back disorder or arthritis within one year of the veteran's 
discharge from active duty.  

The first post-service indication of a back problem in the 
claims file is from 1993 when the veteran sought physical 
therapy treatment for low back pain.  The veteran reported 
that he had injured his back in service and that it had 
healed up but that he had been having trouble since service 
when bending or sitting for prolonged periods of time.  He 
also stated that he had a slipped disc injury in 1979 while 
playing golf, that he sought chiropractic treatment and that 
his back had healed up completely.  He reported to the 
physician that he first noticed the pain in his lower back 
return approximately two to three years before this 
examination while jogging, and had pain intermittently since 
then.  It appears from the record the veteran underwent 
several weeks of physical therapy, however the physician did 
not diagnose him with a back disorder. 

In July 2000 the veteran was treated for a back spasm.  He 
was given medication and told to put moist heat on it, but 
was not diagnosed with a disorder.  In May 2002, the veteran 
went to the emergency room for acute and chronic low back 
pain.  His instructions were two days of bed rest and heat 
to his back.  A March 2003 magnetic resonance imaging (MRI) 
report indicated that the veteran had some straightening of 
the normal lordotic curve, a possible muscle spasm and 
possible degenerative disc disease at L5-S1.  

A June 2005 VA examination report reflects an impression of 
moderate L5-S1 lumbar degenerative disc disease without 
significant radiculopathy.  After reviewing the veteran's 
claims file, the examiner noted that the veteran's records 
were silent for an excess of 20 years from service for 
treatment for recurrent back pain and he concluded that the 
injury from service was acute, and non-recurring and that 
the veteran's current complaints of mechanical back pain are 
due to invertebral disc disease that is expected with the 
normal aging process of a 70 year old person and would be 
deemed non service-connected.

August and September 2005 private physicians records 
reflects a diagnosis of lumbar disc degeneration with 
frequent flare-ups.  A contemporaneous MRI report showed 
degenerative disc disease at L4-5 with facet hypertrophy and 
also at L5-S1.  In an addendum to his report, the examiner 
opined that the veteran has had a chronic injury related to 
his youth when he was in the Army, and that there is a 
causal relationship between his bouts of flare-up, which had 
been intermittent but were noted to be a bit more frequent 
as the veteran was getting older, and the injury in service.  
The examiner stated that he has reviewed the veteran's 
profile record from January 1956 and, based on that, it is 
as likely as not that the veteran's lower back condition 
began when we has on active duty.  

Since the favorable private medical opinion did not account 
for the absence of any treatment records for decades after 
the veteran's service, which fact the VA opinion considered, 
and the VA opinion offered an explanation to account for the 
veteran's current disability, (the aging process), the Board 
accords greater probative value to the opinion provided by 
the 2005 VA examiner.  Since that opinion fails to link the 
veteran's current disability with service, a basis upon 
which to establish service connection has not been 
presented.  Accordingly, the appeal is denied.  




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a low back disorder is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


